Malone, C.J.:
Joseph T. McGill was convicted of two counts of aggravated indecent liberties with a child after the district court denied his motion to dismiss or, in the alternative, his motion in limine to exclude evidence of three extrajudicial confessions. Mc-Gill appeals, arguing that the district court erred in denying his pretrial motions because the State did not offer sufficient independent evidence to establish the corpus delicti of the crimes charged apart from his alleged extrajudicial confessions. For the reasons set forth herein, we affirm the district court’s judgment.
Factual and Procedural Background
On May 25, 2012, the State charged McGill with two counts of aggravated indecent liberties with a child. The alleged victims were McGill’s daughters, E.T.M. and L.A.M. Count I alleged that Mc-Gill engaged in lewd fondling or touching of E.T.M. in 2011, when E.T.M. was 1 year old. Count II alleged that McGill engaged in lewd fondling or touching of L.A.M. in 2005, when L.A.M. was 3 months old.
On June 7,2012, the district court conducted a preliminary hearing. The State called McGill’s wife, Jessica McGill, as a witness and she testified to the following account. When L.A.M. was born on August 11, 2005, Jessica was living with her parents and McGill was living in an apartment nearby. Jessica returned to work in late October 2005 when L.A.M. was about 3 months old. While Jessica was at work, McGill often cared for L.A.M. McGill usually watched L.A.M. at Jessica’s parents’ house, and it was not uncommon for him to do so by himself. When Jessica worked the 1 to 8 p.m. shift at her job, it was McGill’s responsibility to feed and bathe L.A.M. and put her to bed.
McGill and Jessica married in August 2006. The couple had three more children; the youngest was E.T.M., born July 12,2010. McGill and Jessica began living apart in March 2011, but McGill moved back in with Jessica and the children shortly after E.T.M.’s first birthday on July 12,2011. Both McGill and Jessica were working outside the home at drat time. McGill typically got off work at 3:30 p.m. and would pick up the children. On days when Jessica *210worked the 1 to 8 p.m. shift, McGill would be alone with the children from the time he picked them up when he got off work at 3:30 p.m. until the time Jessica arrived home around 8:15 or 8:30 p.m. McGill was responsible for feeding the children, bathing them, and making sure they were ready for bed. McGill showered at the couple’s house, and it was not unusual for him to shower with the children.
On May 7, 2012, Jessica was at work and scheduled to stay until 8 p.m. McGill called Jessica and said that she needed to leave work and meet him at his therapist’s office because he had something important he needed to tell her. Jessica could not leave work, so she told McGill she would meet him at home at 8 p.m. and he could tell her what he needed to tell her. Jessica called McGill a short time later to ask him what was going on, but McGill said he could not tell her over the phone “because it would devastate [her].” In a later phone call that day, McGill told Jessica that if he told her what he had done, she would hate him forever and would not want to see him or be with him. McGill also said he would be moving out of the couple’s house.
Jessica called McGill on her way home from work and he agreed to tell her what happened if she would not tell anyone else. When Jessica arrived at the couple’s house, McGill came outside and sat in the vehicle with her. Inside the car, McGill told Jessica that when L.A.M. was about 3 months old, he had put his penis in her mouth and had her suck on it. McGill also said that when E.T.M. was about 1 year old, he was talcing a shower with her and rubbed his penis against her vagina.
Jessica was the only witness at the preliminary hearing. At the conclusion of the hearing, the district court bound McGill over for trial. McGill entered a plea of not guilty. On June 11,2012, McGill filed a motion to dismiss or, in tire alternative, a motion in limine to exclude the evidence of his alleged confessions. McGill asked the district court to dismiss the case pursuant to the common-law corpus delicti rule that an accused may not be convicted of a crime based solely on an uncorroborated confession. In tire alternative, McGill asked for,an order excluding any evidence of his alleged confessions.
*211On August 17, 2012, the district court conducted a hearing on the pretrial motions filed by McGill, including the motion to dismiss/motion in limine. The State called Bradley Mills, owner of Mills Family Counseling, as its first witness and he testified to the following account. On May 7, 2012, McGill came to Mills’ office for his second scheduled session of a court-ordered sex offender treatment program arising from an unrelated case. Mills had arranged for McGill to taire a polygraph examination earlier drat day, and McGill arrived for his session after completing part of the paperwork for the polygraph examination. When McGill came into Mills’ office, he was having what Mills characterized as an emotional breakdown. McGill was tearful and pacing the floor. He would sit down, stand up, and then pace some more. McGill said things like, “I’m in trouble” and “I need help.” This behavior went on for about 35-40 minutes.
McGill was struggling to maintain any kind of composure and acted as though something he had revealed during the polygraph test was going to be a problem for him — he was afraid he was going to receive additional charges. As their scheduled session neared its end, Mills told McGill that he was going to receive a copy of Mc-Gill’s polygraph test, so McGill might as well tell him what he was so worried about. McGill told Mills that he had put his penis in his child’s mouth and fondled her 6 years ago. Then McGill said that he had put his penis in his other child’s mouth about a year ago. After McGill’s session ended, Mills called SRS and reported suspected abuse.
The State then called its second witness, Donald L. Williams, owner of a business that conducts private investigations and polygraph tests, who testified to tire following account. McGill was referred to Williams to complete a polygraph examination and came to Williams’ office for an appointment in early May 2012. As was his standard procedure before administering a polygraph examination, Williams asked McGill to fill out a questionnaire consisting of 10 pages of information for him to self-report. In the questionnaire, McGill wrote that he had a sexual encounter with “Theresa” when he was 27 years old and she was 1 year old. Theresa is E.T.M.’s middle name. In response to yes/no questions, McGill *212answered that he had touched her vagina, bathed or showered with her, rubbed his penis on her, and rubbed his penis on her vagina. He also answered that she had touched his penis. •
Also in the questionnaire, McGill detailed a sexual encounter with “Anne” when he was 20 years old and she was 3 months old. Anne is L.A.M.’s middle name. McGill answered that he had bathed or showered with her, that she had licked or sucked his penis, and that her mouth had been on his private parts. McGill later refused to take the scheduled polygraph examination. Williams faxed the contents of tire questionnaire to McGill’s probation officer.
By agreement of the parties, the State noted that the district court could also consider Jessica’s preliminary hearing testimony as part of the evidence on the motion to dismiss/motion in limine. No other evidence was presented. At the conclusion of the hearing, the judge took the matter under advisement.
On September 21, 2012, the parties reconvened before the district court for its ruling. The district judge denied McGill’s motion to dismiss/motion in limine, stating:
“My ruling is as follows: Defendant’s motion to dismiss is denied. I don’t believe a court-ordered dismissal is an appropriate remedy for what the defendant is requesting in this case.
“The question and issues raised by the defense I think essentially are a sufficiency of evidence issue. And I just don’t think that a motion or an order dismissing the case is an appropriate remedy here.
“As for the motion in limine in which the defendant asks for an order to suppress or to find inadmissible the defendant’s three confessions, the defendant’s motion is denied. The defendant’s three confessions are admissible in evidence.”
On January 24, 2013, the district court conducted a bench trial on stipulated facts. The written stipulated facts do not appear in the record on appeal, but the record reflects that the parties agreed that the district court could consider all the evidence presented at the preliminary hearing and the hearing on the pretrial motions. Based on the stipulated evidence, the district court found McGill guilty of both counts of aggravated indecent liberties with a child. McGill timelyappealed his convictions.
*213Did the District Court Err in Denying McGill’s Pretrial Motions?
McGill claims the district court erred in denying his pretrial motion to dismiss or, in the alternative, his motion in limine to exclude the evidence of his confessions. McGill argues that the State did not present sufficient evidence to satisfy the corpus delicti rule as expressed by the United States Supreme Court and the Kansas Supreme Court. In particular, McGill asserts that Kansas courts do not distinguish between extrajudicial confessions made to law enforcement personnel and those made to other persons. He also argues that evidence of opportunity to commit the crime charged was insufficient in order to establish the corpus delicti. The State counters that the district court did not err in denying McGill’s motion upon finding that the State had presented evidence corroborating McGill’s confessions, sufficient to satisfy the corpus delicti rule.
McGill and the State agree that this court should apply an abuse of discretion standard in reviewing the district court’s decision to deny the pretrial motion to dismiss/motion in limine. A judicial action constitutes an abuse of discretion if the action (1) is arbitraiy, fanciful, or unreasonable; (2) is based on an error of law; or (3) is based on an error of fact. State v. Ward, 292 Kan. 541, 550, 256 P.3d 801 (2011), cert. denied 132 S. Ct. 1594 (2012). Moreover, McGill’s motion to dismiss is based on a claim of insufficient evidence. “[Rjeview Qf a trial court’s denial of a motion to dismiss for insufficient evidence asks whether the evidence, viewed in the light most favorable to the prosecution, convinces the appellate court that a rational factfinder could have found the defendant guilty beyond a reasonable doubt. [Citation omitted.]” State v. Garcia, 282 Kan. 252, 259-60, 144 P.3d 684 (2006).
The Latin term “corpus delicti” means the body of the offense— the substance of the crime. State v. Yarrington, 238 Kan. 141, 146, 708 P.2d 524 (1985). Loosely defined, the corpus delicti is the physical evidence of a crime, such as the corpse of a murdered person. Black’s Law Dictionary 395 (9th ed. 2009). Properly used, the term is applicable to any crime and is not limited to homicide *214cases. The corpus delicti rule is a doctrine that prohibits a prosecutor from proving the corpus delicti solely on the basis of a defendant’s extrajudicial statements. Black’s Law Dictionary 395 (9th ed. 2009). The prosecution must establish the corpus delicti with corroborating evidence in order to convict a defendant. Black’s Law Dictionary 395 (9th ed. 2009).
The corpus delicti rule as applied by most courts focuses on whether corroborative evidence establishes the trustworthiness of the confession, rather than on whether the corroborative evidence establishes that the crime occurred. In Smith v. United States, 348 U.S. 147, 152, 75 S. Ct. 194, 99 L. Ed. 192 (1954), the United States Supreme Court reiterated the general rule that an accused may not be convicted of a crime solely on the basis of an uncorroborated confession. The purpose of this rule is to prevent errors in convictions based upon untrue confessions alone. 348 U.S. at 153. The Court explained:
“[I]ts foundation lies in a long history of judicial experience with confessions and in the realization that sound law enforcement requires police investigations which extend beyond the words of the accused. Confessions may be unreliable because they are coerced or induced, and although separate doctrines exclude involuntary confessions from consideration by the jury, [citations omitted], further caution is warranted because the accused may be unable to establish the involuntary nature of his statements. Moreover, though a statement may not be 'involuntary’ within the meaning of this exclusionary rule, still its reliability may be suspect if it is extracted from one who is under foe pressure of a police investigation — whose words may reflect foe strain and confusion attending his predicament rather than a clear reflection of his past. Finally, the experience of foe courts, foe police and the medical profession recounts a number of false confessions voluntarily made, [citation omitted]. These are the considerations which justify a restriction on foe power of the jury to convict, for tins experience with confessions is not shared by the average juror. Nevertheless, because this rule does infringe on foe province of the primary finder of facts, its application should be scrutinized lest the restrictions it imposes surpass foe dangers which gave rise to them.” Smith, 348 U.S. at 153.
In Smith, a defendant charged with tax evasion made extrajudicial statements representing the amount of tax money he thought he owed. The defendant appealed his conviction, arguing that his extrajudicial statement was not sufficiently corroborated by independent evidence. The Supreme Court addressed the quantum of *215corroboration necessary to prove the existence of the crime charged, holding that “the corroborative evidence does not have to prove the offense beyond a reasonable doubt, or even by a preponderance, as long as there is substantial independent evidence that the offense has been committed, and the evidence as a whole proves beyond a reasonable doubt that defendant is guilty.” 348 U.S. at 156. Furthermore, the Supreme Court noted that while all elements of a charged offense must be established by independent evidence or corroborated admissions, one available mode of corroboration is for the independent evidence to bolster the confession itself, thereby proving the offense through the statements of tire accused. 348 U.S. at 156.
In Opper v. United States, 348 U.S. 84, 75 S. Ct. 158, 99 L. Ed. 101 (1954), decided on the same day as Smith, the defendant was charged and convicted of inducing a federal employee to accept compensation for services to be rendered in connection with a federal contract. The defendant admitted in a written statement that he had paid money to the federal employee, which constituted an element of the crime. In considering the extent of corroboration of admissions necessary as a matter of law to support a conviction, the Court determined that “the corroborative evidence need not be sufficient, independent of the statements, to establish the corpus delicti. It is necessary, therefore, to require the Government to introduce substantial independent evidence which would tend to establish the trustworthiness of the statement.” 348 U.S. at 93.
The Supreme Court again discussed the corpus delicti rule in Wong Sun v. United States, 371 U.S. 471, 488-89, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963). Referring to its holding in Smith, the Supreme Court noted that although corroboration is necessary for all elements of an offense established by admissions alone, extrinsic proof is sufficient which merely fortifies the truth of tire confession, without independently establishing the crime charged. 371 U.S. at 489. All American jurisdictions have adopted some form of the corpus delicti rule requiring some degree of corroboration of a defendant’s confession in order to support a conviction. The rule sometimes has been incorporated into statute or court rule. Con*216stitutional considerations, however, most likely do not demand it. 1 McCormick on Evidence § 145, p. 701 (7th ed. 2013).
In Kansas, the corpus delicti rule is a judicially created and recognized doctrine and is basically consistent with United States Supreme Court precedent on the subject. The Kansas Supreme Court has adopted the general rule that an uncorroborated extrajudicial statement is insufficient to sustain a conviction. State v. Tillery, 227 Kan. 342, 346, 606 P.2d 1031 (1980). However, any material facts, including the corpus delicti itself, may be proved by direct testimony, by indirect or circumstantial evidence, or by a combination of both. No exclusive mode of proof of the corpus delicti is prescribed by law. 227 Kan. at 346; State v. Higdon, 224 Kan. 720, 723, 585 P.2d 1048 (1978). The corpus delicti in a rape case may be proved by extrajudicial admissions and circumstantial evidence. 224 Kan. at 723. Our Supreme Court has recognized that as a basis for introduction of the defendant’s confession or admission the prosecution is not required to establish the corpus delicti by proof as clear and convincing as is necessary to establish guilt; a slight or prima facie showing is sufficient. State v. Pyle, 216 Kan. 423, Syl. ¶ 2, 532 P.2d 1309 (1975).

Do Kansas courts distinguish between extrajudicial confessions made to law enforcement personnel and those made to other persons?

McGill contends that the corpus delicti rule requires corroborating evidence for all extrajudicial confessions, regardless of whether they are made to law enforcement or some other person. The State counters that our Supreme Court has distinguished between confessions to law enforcement personnel and non-law enforcement individuals and asserts that only confessions to law enforcement require corroboration.
McGill argues that the fact a defendant confessed to a non-law enforcement individual is irrelevant in determining whether there is sufficient corroborating evidence to establish the corpus delicti. He cites the decision of the Supreme Court of Iowa in State v. Schomaker, 303 N.W.2d 129, 131 (1981), stating:
*217“ ‘Confessions are either judicial or extrajudicial. Judicial confessions are those made in conformity to law before a committing magistrate or in court in the course of legal proceedings. Extrajudicial confessions are those which are made by a party elsewhere than before a magistrate or in court. These, by the great weight or authority, independent of statute, must be corroborated by proof of the corpus delicti.’ [Citation omitted.]”
Based on this authority, McGill asserts that any extrajudicial confession, whether made to law enforcement or some other person, must be corroborated by independent evidence in order for the corpus delicti to be sufficiently established. He also argues that it is “well-established” that one extrajudicial confession may not be used to corroborate another extrajudicial confession. See 1 McCormick on Evidence § 146, p. 809 n.3 (7th ed. 2013).
The State asserts that our Supreme Court’s decision in State v. Waddell, 255 Kan. 424, 874 P.2d 651 (1994), suggests that extrajudicial confessions made to law enforcement officers are distinguishable from those made to other persons. In that case, the defendant was convicted of aggravated sexual battery and felony murder. While in jail, the defendant made incriminatory statements to his attorney and to a friend who visited him; he also confessed in a statement to police. On appeal, the defendant argued that the only evidence presented by the State that supported a finding of guilt was his uncorroborated confession to police.
In response, the State argued that even without the defendant’s confession to police, his guilt was established by numerous factors including the fact that the defendant confessed to a friend and the defendant told his attorney that he wanted to tell him how he tolled the victim. The Waddell court agreed that the corroboration rule had been met, stating:
“The details of Waddell’s confession are supported by die evidence: (1) A bra hook was discovered, and the bra had been forcibly removed; (2) Waddell’s white t-shirt contained fabric consistent widi the fiber under Stephanie’s fingernails; (3) a set of keys was barely observable and a bra was found under the sweater that could not be seen undl die sweater was removed; and (4) bruising on Stephanie’s head was consistent with her having been hit. The weight and credibility of a confession is for the jury to determine. Free, voluntaiy, and deliberate confessions are entitled to great weight. [Citation omitted.]” 255 Kan. at 433.
*218The State acknowledges that the Waddell court did not expressly rely on the defendant’s confessions to his attorney and friend in affirming his convictions, but it argues that the court implicitly distinguished between those confessions and the defendant’s confession to police, as it was only the latter confession that the court viewed as needing corroboration. Furthermore, the State contends that the court’s opinion in Waddell suggests that one confession can be used to corroborate another confession. The State points out that in Waddell, the prosecution relied in part on the defendant’s statements to his attorney and friend to corroborate his confession to police and our Supreme Court found that the corroboration rule had been met. See 255 Kan. at 432.
We are not persuaded by the State’s argument that Waddell suggests that extrajudicial confessions made to law enforcement officers are distinguishable from those made to other persons in terms of the corpus delicti rule. Rather, as a general rule, we agree with McGill that the corpus delicti rule requires corroborating evidence for all extrajudicial confessions, regardless of whether they are made to law enforcement or some other person. As the United States Supreme Court noted in Smith, “the experience of the courts, tire police and the medical profession recounts a number of false confessions voluntarily made.” 348 U.S. at 153. The purpose and foundation underlying the corpus delicti rule applies to all extrajudicial confessions offered into evidence, including confessions made to non-law enforcement individuals.
McGill’s argument that one extrajudicial confession may not be used to corroborate another extrajudicial confession is more problematic, and on this point, a distinction may be drawn between confessions made to law enforcement officers and confessions made to other persons. We agree with McGill that as a general rule, a confession made to law enforcement officers cannot be corroborated by a second confession made to law enforcement officers for the purpose of satisfying the corpus delicti rule. If one confession made to law enforcement officers could be used to corroborate another confession made to law enforcement officers, then law enforcement officers investigating a crime could always circumvent the corpus delicti rule simply by interrogating an accused person *219twice in order to obtain separate uncorroborated confessions as evidence to support the accused’s guilt of a crime.
Nevertheless, we believe that some weight can be given to the fact that McGill confessed three separate times to non-law enforcement individuals, providing consistent details about how he molested his children, before law enforcement officers became involved in his case. In discussing the corpus delicti rule, the United States Supreme Court noted that one of the concerns justifying the rule is that the reliability of a confession “may be suspect if it is extracted from one who is under the pressure of a police investigation.” Smith, 348 U.S. at 153. McGill cannot claim that he was under the pressure of a police investigation when he initially confessed to molesting his children. The fact that McGill confessed three separate times to non-law enforcement individuals before law enforcement officers became involved in his case is a factor that bolsters the reliability and trustworthiness of McGill’s admissions.

Is evidence of opportunity to commit the crime sufficient to establish the corpus delicti?

McGill also argues the fact that he had a mere opportunity to commit the crimes charged is insufficient to establish the corpus delicti independently from his alleged confessions. The State disagrees, contending that to the extent McGill’s confessions required corroboration, his opportunity to commit the crimes provided the “slight or prima facie showing” necessary to establish the corpus delicti. See Pyle, 216 Kan. at 433.
McGill cites a number of cases from other jurisdictions holding that mere opportunity to commit the crime charged is insufficient to establish the corpus delicti. See People v. Lambert, 104 Ill. 2d 375, 378-79, 472 N.E.2d 427 (1984); People v. Moses, 63 N.Y.2d 299, 482 N.Y.S.2d 228, 472 N.E.2d 4 (1984); Troncosa v. State, 670 S.W.2d 671, 680 (Tex. App. 1984). As an example, in State v. Campbell, 218 Or. App. 171, 178 P.3d 337 (2008), the defendant was convicted of aggravated indecent liberties with a child based on an extrajudicial confession made to the police. Under Oregon law, extrajudicial confessions must be corroborated by independent evidence of the corpus delicti. See 218 Or. App. at 176. The Court *220of Appeals of Oregon acknowledged that there was evidence from which a factfinder could infer that the defendant had the opportunity to commit the crime, as he had been left alone in a bathroom with a 3-year-old girl as she was bathing. 218 Or. App. at 175-76. However, the court found that mere opportunity did not constitute independent evidence that a crime was committed:
“The evidence showing that defendant had an opportunity to commit the offenses establishes only that — that he had the opportunity; it does not tend to establish that the offenses actually occurred. [Citations omitted.]... To determine on this record that sexual abuse occurred, a factfinder would have to infer that defendant has a propensity to sexually abuse small children and that he acted in conformity with that propensity on the occasion in question. That is not a permissible inference. [Citation omitted.]” 218 Or. App. at 177.
Based on the persuasive authority from other jurisdictions cited by McGill, we agree that evidence of a person’s opportunity to commit the crime, standing alone, is insufficient to corroborate an alleged extrajudicial confession in order to establish the corpus de-licti. However, as we will discuss more fully herein, we conclude that evidence of a person’s opportunity to commit the crime may be considered as one of multiple factors in order to corroborate an extrajudicial confession made by an accused.

Was there sufficient corroboration to allow the introduction of Mc-Gill’s extrajudicial statements?

Under the corpus delicti rule, an accused may not be convicted solely on the basis of an uncorroborated confession. But as the United States Supreme Court stated in Smith, 348 U.S. at 156, “the corroborative evidence does not have to prove the offense beyond a reasonable doubt, or even by a preponderance, as long as there is substantial independent evidence that the offense has been committed, and the evidence as a whole proves beyond a reasonable doubt that defendant is guilty.” In order to corroborate a confession, extrinsic proof is sufficient which merely fortifies the truth of the confession, without independently establishing the crime charged. Wong Sun, 371 U.S. at 489.
The Kansas Supreme Court has adopted the general rule that an uncorroborated extrajudicial statement is insufficient to sustain *221a conviction. Tillery, 227 Kan. at 346. However, any material facts, including the corpus delicti itself, may be proved by direct testimony, by indirect or circumstantial evidence, or a combination of both. No exclusive mode of proof of the corpus dehcti is prescribed by law. 227 Kan. at 346; Higdon, 224 Kan. at 723. Our Supreme Court has recognized that as a basis for introduction of the defendant’s confession or admission the prosecution is not required to establish the corpus delicti by proof as clear and convincing as is necessary to establish guilt; a slight or prima facie showing is sufficient. Pyle, 216 Kan. 423, Syl. ¶ 2.
In State v. Bradford, 254 Kan. 133, 864 P.2d 680 (1993), the Kansas Supreme Court considered whether the State had failed to prove the- corpus dehcti of a felony murder. In affirming tire conviction, the court reviewed whether the defendant’s uncorroborated confession was sufficient to place him at the crime scene or prove whether he committed the underlying felony of attempted robbery. The court relied on Gribble v. State, 808 S.W.2d 65, 71-72 (Tex. Crim. 1990), cert. denied 501 U.S. 1232 (1991), explaining that
“ ‘die quantum of independent evidence necessary to corroborate the corpus de-licti in a criminal prosecution relying upon the extrajudicial confession of an accused need not be great. [Citation omitted.] So long as there is some evidence which renders the corpus delicti more probable than it would be without the evidence, we believe that the essential purposes of the rule have been served. [Citations omitted.]’ ” 254 Kan. at 139.
Applying this rule to the facts of the case, the Bradford court determined that the evidence of the victim’s purse and keys at the crime scene independently established the corpus delicti of attempted aggravated robbery. The court concluded:
“Proof of the corpus dehcti does not require the State to prove by evidence independent of Bradford’s confession that the attempted robbery was committed by Bradford. The State merely needs to corroborate the fact that, given the evidence, it is more probable than not that [die victim] was killed during the course of an attempted robbery. Sufficient corroborating proof that satisfies this burden is present in the case at bar.” 254 Kan. at 139-40.
The touchstone of the corpus delicti rule is that an accused may not be convicted of a crime based splely on an uncorroborated *222confession without some indicia of reliability or trustworthiness to support the confession. See Opper, 348 U.S. at 93 (prosecution must introduce substantial independent evidence tending to establish the trustworthiness of the statement). In order to determine whether a defendant’s confession may be admissible, a court must determine whether there are any significant unique facts contained in the confession that can be independently corroborated and whether the statements were given in a manner that support the reliability of the admissions. Here, there is evidence in the record establishing the trustworthiness of McGill’s confessions sufficient to support the district court’s decision to deny the motion to dismiss.
McGill made three separate extrajudicial confessions. He told Jessica that when L.A.M. was 3 months old, he put his penis in her mouth and had her suck on it, and that when E.T.M. was 1 year old, he was taking a shower with her and rubbed his penis against her vagina. McGill told his therapist that he had put his penis in his child’s mouth and fondled her 6 years ago and he had put his penis in his other child’s mouth about a year ago. Finally, McGill wrote on his pre-polygraph questionnaire that he had a sexual encounter with “Theresa” (E.T.M.) when he was 27 years old and she was 1 year old. In response to yes/no questions, McGill answered that he had touched her vagina, bathed or showered with her, rubbed his penis on her, and rubbed his penis on her vagina. McGill also detailed a sexual encounter with “Anne” (L.A.M.) when he was 20 years old and she was 3 months old. McGill answered that he had bathed or showered with her, that she had licked or sucked his penis, and that her mouth had been on his private parts.
The circumstantial evidence elicited in Jessica’s testimony bolstered McGill’s three extrajudicial confessions. First, Jessica’s testimony established that L.A.M. would have been about 3 months old and E.T.M. would have been about 1 year old at the time of the crimes that McGill confessed to committing, exactly the ages that McGill described in his confessions. Second, her testimony established that E.T.M.’s and L.A.M.’s middle names matched the *223names of the victims described in McGill’s prepolygraph questionnaire.
Third, Jessica’s testimony established that McGill was frequently alone with his daughters at the relevant time periods indicated for each of the crimes to which he confessed. As we have previously discussed, evidence of a person’s opportunity to commit the crime, standing alone, is insufficient to corroborate an alleged extrajudicial confession in order to establish the corpus delicti. However, the evidence that McGill had the opportunity to commit the crimes in the manner that he stated in his confessions may be considered as one of multiple factors that supports the reliability of his admissions.
Fourth, Jessica’s testimony established that McGill sometimes showered with E.T.M., which is consistent with his statements that he rubbed his penis on E.T.M. while taking a shower with her. We find Jessica’s corroborative testimony on this point to be particularly compelling as we view it to be quite unusual in most families for a father to shower with a 1-year-old daughter. Jessica’s testimony on this point independently corroborates a significant unique fact contained in McGill’s confessions.
Fifth, as we have previously stated, we believe that some weight can be given to the fact that McGill made three separate statements to non-law enforcement persons before law enforcement officers became involved in the case. McGill cannot claim that he was under the pressure of a police investigation when he initially confessed to non-law enforcement persons to molesting his children. The truth of McGill’s confessions was fortified by the fact that McGill confessed three separate times to non-law enforcement persons, providing consistent details about how he molested his children, before law enforcement officers became involved in the case.
Finally, McGill’s demeanor and his own behavior at the time he made his statements bolster the reliability and trustworthiness of the confessions. When McGill came to Mills’ office for the therapy session, he was having what Mills characterized as an emotional breakdown. McGill was tearful and pacing the floor. He would sit down, stand up, and then pace some more. McGill said things like, *224“I’m in trouble” and “I need help.” Likewise, when McGill talked with Jessica on the phone, he said he could not tell her what he had done over the phone “because it would devastate [her].” In a later phone call that day, McGill told Jessica that if he told her what he had done, she would hate him forever and would not want to see him or be with him. All of this testimony by Jessica “fortifies the truth of the confession[s]” made by McGill. See Wong Sun, 371 U.S. at 489.
We conclude that the circumstantial evidence offered by the State, particularly through Jessica’s testimony, was sufficient to corroborate McGill’s extrajudicial confessions such that the confessions were admissible as evidence under existing Kansas/United States Supreme Court precedent. McGill’s confessions contained significant unique facts that were independently corroborated, and the statements were given in a manner that supported the reliability'of the admissions. Under these circumstances, the district court did not err in denying McGill’s pretrial motions to dismiss or, in the alternative, to exclude the evidence of his confessions.
If this case is further reviewed, our Supreme Court may want to clarify the application of the corpus delicti rule in Kansas. The corpus delicti rule originated as a common-law doctrine and is not founded in our state or federal constitutions. The fundamental purpose of the rule is to prevent the conviction of a person of a crime that never occurred and that can only be proved through a confession that may be false. But courts should promote a policy that balances the need to protect a person from being convicted of a crime that never occurred with the need to protect the innocent victim of a crime that actually occurred but can only be proven by a confession. In sex crimes against young children, the offender’s admission to the act is often how the crime is discovered and sometimes may be the only direct evidence proving that the crime occurred.
Our system of justice requires that for any crime charged, the government must prove the defendant guilty beyond a reasonable doubt. If we trust this system to work as it should, there is little need to have any special rules governing the admissibility of uncorroborated confessions. 'We currently have a well-developed *225body of law that protects the rights of an accused in a custodial interrogation. In addition, a court should be required to ensure that any extrajudicial confession satisfies a threshold standard of trustworthiness in order to be admissible as evidence. In making this determination, a court should consider and evaluate all the facts and circumstances of each particular case.
Here, the details of McGill’s confessions were corroborated by Jessica’s testimony. There were no inconsistencies in McGill’s statements that would lead anyone to suspect that he might be fabricating a stoiy. There is no evidence in the record that McGill suffers from any mental disorder, low IQ, or cognitive or learning disability, or that he has a histoiy of making false accusations about himself or anyone else. McGill does not even claim that his confessions were false. Viewed in the light most favorable to the State, McGill’s three extrajudicial confessions coupled with the indirect and circumstantial corroborative evidence provided by the State were sufficient for a rational factfinder to find McGill guilty of aggravated indecent liberties with a child beyond a reasonable doubt.
Affirmed.
* * *